DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant arguments and claim amendments received on July 8, 2021 are entered into the file. Currently, claim 1 is amended; claims 2 and 3 are cancelled; resulting in claims 1 and 4-10 pending for examination.

Response to Arguments
Response-Claim Rejections - 35 USC § 103
The prior rejection of claims 2 and 3 under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (US 2017/0154720) is moot in light of Applicant’s cancellation of claims 2 and 3.
Applicant’s arguments, see pages 4-7, filed July 8, 2021, with respect to claim 1 have been fully considered and are persuasive. The following rejections have been withdrawn:
Claims 1, 4, 5, 7, 8, and 10 under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (US 2017/0154720).
Claims 6 and 9 under 35 U.S.C. 103 as being unpatentable over Ohkubo et al. (US 2017/0154720) in view of Hamakake et al. (JP 2004-349585).
Please refer to the Reasons for Allowance section below for further explanation.

REASONS FOR ALLOWANCE
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or render obvious the claimed invention of the instant application.
Independent claim 1 is directed to a magnetic core comprising a metal magnetic powder, in which the metal magnetic powder has a large size powder having a particle size of 10 to 60 µm, an intermediate size powder having a particle size of 2.0 to 10 µm, and a small size powder having a particle size of 0.1 to 2.0 µm. Each of the large, intermediate, and small size powders have an insulation coating, wherein an average insulation coating thickness of each size powder corresponds to A1, A2, and A3, respectively, wherein A3 is 30 to 100 nm, and the coating thicknesses have the following relationships: 1.3 ≤ A3/A1 ≤ 4.0 and A3/A2 ≥ 1.0. The small size powder includes a permalloy, and the large size powder exists at a cross-sectional area ratio of 39% to 86% with respect to the metal magnetic powder.

The closest prior art to the invention of independent claim 1 is the previously applied Ohkubo ‘720 (US 2017/0154720) reference.
Ohkubo ‘720 teaches a magnetic core (10; core element) comprising a metal magnetic powder ([0069]-[0071]), in which the metal magnetic powder has a large size powder having a particle size of 15 to 40 µm [0079], an intermediate size powder having a particle size of 3.0 to 10 µm [0089], and a small size powder having a particle size of prima facie of obviousness exists. See MPEP 2144.05(I).
Although Ohkubo ‘720 suggests that the intermediate size powder also comprises the insulation coating layer as similar to the large and small size powders [0088], the reference does not expressly teach an average insulation coating thickness of the intermediate size powder, A2, and thus does not expressly teach the relationship A3/A2 ≥ 1.0. Similarly, as noted by the Applicant in the remarks filed July 8, 2021, Ohkubo ‘720 only teaches that an average insulation coating thickness of the large size powder may be greater than or equal to an insulation coating thickness of the small size powder, such that the relationship A3/A1 ≤ 1.0 is satisfied [0085], and does not expressly teach or suggest the relationship 1.3 ≤ A3/A1 ≤ 4.0.
Although it would have been obvious to one of ordinary skill in the art to select a value of A2 such that the relationship A3/A2 ≥ 1.0 would be satisfied according to the teachings of Ohkubo ‘720 above ([0088]), the reference does not teach or reasonably suggest selecting a value of A1 such that the relationship 1.3 ≤ A3/A1 ≤ 4.0 is satisfied.  Therefore, Ohkubo ‘720 fails to teach the combination of features required by independent claim 1.

Ohkubo ‘914 (US 2014/0077914) and Ryu et al. (US 2016/0314889), newly cited, teach coil components for inductor applications wherein the magnetic core includes three differently sized magnetic metal particles. 
The coil component (1) of Ohkubo ‘914 includes a magnetic metal powder containing resin layer (22) comprising three types of magnetic metal powder having mutually different average grain diameters, wherein the large diameter powder (3a) has an average grain diameter (particle size
The coil component (100) of Ryu et al. includes a body (50; magnetic core) comprising a plurality of magnetic metal particles (51, 52, 53; [0022], [0037], [0048]), in which the first magnetic particles (51; large size powder) have a diameter of 8 to 30 µm, the second magnetic particles (52; intermediate size powder) have a diameter of 2.5 to 5.0 µm, and the third magnetic particles (52; small size powder) have a diameter of 1.5 or less µm (Fig. 3, [0038]). Ryu et al. further teaches that the first magnetic particles exist at a cross-sectional area ratio of 50% to 90% [0059]. Ryu et al. teaches that the third magnetic particles may be formed by mixing an amorphous Fe-B-P metal alloy with Ni particles but does not teach or reasonably suggest that the third magnetic particles include a permalloy.
According to the teachings of Ohkubo ‘914 and Ryu et al., a magnetic core comprising a plurality of (and specifically three) differently sized powders having approximately the size distribution as claimed is well-known by the prior art. However, Ohkubo ‘914 and Ryu et al. both fail to teach the combination of features required by independent claim 1, specifically the metal magnetic powders having an insulation coating and the small size powder including a permalloy.

Moro et al. (US 2019/0355499), newly cited, teaches a dust core (110; magnetic core) comprising a metal magnetic powder in which large particles have a particle size of 8 to 15 µm, medium particles have an average particle size of 1 to 5 µm, and small particles have a particle size of 0.3 to 0.9 µm [0010], wherein the large particles exist at a cross-sectional area ratio of 50% to 90% [0036]. Moro et al. further teaches that an insulating layer is formed on the surfaces of the large, medium, and small particles such prima facie of obviousness exists. See MPEP 2144.05(I).
Moro et al. teaches ranges for A1, A2, and A3 such that a combination of values can be selected to satisfy the claimed relationships 1.3 ≤ A3/A1 ≤ 4.0 and A3/A2 ≥ 1.0. For example, if A1 is chosen to be 10 nm, A2 is chosen to be 20 nm, and A3 is chosen to be 30 nm, then all of the claimed ranges and relationships for the insulation coating thicknesses would be satisfied. However, the reference does not recognize any specific advantage for choosing particular values of A1, A2, and A3 within these ranges to satisfy these relationships.
Moro et al. further teaches that the small particles are made of an alloy powder containing Fe and at least Si or Ni, wherein an Fe-Si-based alloy is preferred [0047]. Although Moro et al. teaches that a Fe-Ni alloy may be included in the small particles, the reference does not teach an intended composition of the Fe-Ni alloy and thus does not reasonably suggest including a permalloy, which is a specific Ni-Fe alloy characterized by its composition of about 80% Ni and 20% Fe. Therefore, Moro et al. fails to teach the combination of features required by independent claim 1.

Similar to Moro et al., Shinohara et al. (US 2018/0308629), newly cited, also teaches a magnetic core (2; magnetic portion) comprising a magnetic base (8) and a magnetic outer coating (9) made of a metal magnetic powder (metal particles) comprising at least two differently sized powders which may be a mixture of crystalline metal particles (small size powder and intermediate size powder) and amorphous or nanocrystalline metal particles (large size powder) ([0043], [0045], [0053]). Shinohara et al. further teaches that the amorphous or nanocrystalline metal particles have a particle size of 20 to 50 µm while the crystalline metal particles have a particle size of 1 to 5 µm [0057]. Although the reference does not expressly teach particle sizes of three different types of powders, the small and intermediate size powders can be differentiated such that the crystalline metal particles having a particle size greater than 1 µm and less than 2 µm can be considered the small size powder, while the crystalline metal particles having a particle size greater than 2 µm and less than 5 µm can be considered the intermediate size powder.
Shinohara et al. further teaches that the surfaces of the metal particles may be covered with an insulation coating film wherein an average insulation coating thickness of the amorphous or nanocrystalline metal particles, A1, is 10 to 30 nm while an average insulation coating thickness of the crystalline metal particles, A2 and A3, is 5 to 20 nm ([0059], [0067]-[0069]). Since the crystalline particles are considered to be both the small and intermediate size powders, the relationship A3/A2 ≥ 1.0 is satisfied, and Shinohara et al. further teaches a relationship between A1 and A3 such that A1 is greater than A3, preferably by 5 to 25 nm [0068]. Therefore, in a case where A1 is selected to be 30 nm and A1 is selected to be 10 nm according to the teachings of 
Shinohara et al. further teaches that the amorphous or nanocrystalline metal particles exist at a cross-sectional area ratio of 10% to 90%, preferably 40% to 85%, with respect to the metal magnetic powder [0054], wherein the instant specification teaches a mixing or weight ratio to be approximately equivalent to a cross-sectional area ratio (see [0088], [0118] of the as-filed specification). Therefore, the reference teaches ranges of values for the particle sizes, insulation coating thickness of the small size powder, and large size powder cross-sectional area ratio which overlap the claimed ranges. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie of obviousness exists. See MPEP 2144.05(I).
Although Shinohara et al. teaches that the material constituting the metal particles may include Fe, Co, Ni, Gd, and alloys thereof [0044], the reference does not teach or reasonably suggest that the crystalline metal particles include a permalloy. In fact, the reference teaches that the crystalline metal particles may be iron, preferably iron carbonyl ([0044], [0055]). Therefore, Shinohara et al. fails to teach the combination of features required by independent claim 1.

As such, there is no prior art, either alone or in combination, which renders obvious a magnetic core comprising a metal magnetic powder having large, intermediate, and small size powders each having an insulation coating, wherein the small size powder includes a permalloy, and wherein the coating thicknesses and cross-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564.  The examiner can normally be reached on Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785        
                                                                                                                                                                                                
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785